Case 1:21-cv-06284-AJN Document 16-2 Filed 08/03/21 Page 1 of 5




     EXHIBIT B
10/07/2021            Case 1:21-cv-06284-AJN Document  16-2 Referral
                                                 IC3 Complaint FiledForm
                                                                     08/03/21 Page 2 of 5
                                                                                            1

                              Complaint Referral Form
                              Internet Crime Complaint Center



   Victim Information


                                                    Name: Lu Li
       Are you reporting on behalf of a business? Yes
                                           Business Name: Bachi.Tech Corporation
      Is the incident currently impacting business Yes
                                       operations?
                                                      Age: [None]
                                                  Address: 200 Washington St
                                   Address (continued):
                                   Suite/Apt./Mail Stop: FL 4
                                                      City: Hoboken
                                                   County:
                                                  Country: United States of America
                                                     State: New Jersey
                                           Zip Code/Route: 07030
                                            Phone Number: 6465716922
                                            Email Address: legal@bitmart.com
                       Business IT POC, if applicable:
                  Other Business POC, if applicable:


   Financial Transaction(s)


                                          Transaction Type: Virtual Currency


                                If other, please specify:
                                    Transaction Amount: $5270000
                                          Transaction Date: 07/09/2021
                                   Was the money sent? Yes




                                     Victim Bank Name:
                                   Victim Bank Address:
                   Victim Bank Address (continued):
                        Victim Bank Suite/Mail Stop:
                                          Victim Bank City:
                                   Victim Bank Country: [None]
                                          Victim Bank State [None]
                         Victim Bank Zip Code/Route:
                             Victim Name on Account:
                               Victim Account Number:


                                  Recipient Bank Name:
                               Recipient Bank Address:
               Recipient Bank Address (continued):
                     Recipient Bank Suite/Mail Stop:
                                    Recipient Bank City:
                               Recipient Bank Country: [None]
                                   Recipient Bank State [None]
https://complaint.ic3.gov/default.aspx#                                                         1/4
10/07/2021            Case 1:21-cv-06284-AJN Document  16-2 Referral
                                                 IC3 Complaint FiledForm
                                                                     08/03/21 Page 3 of 5
                                                                                                               2
                     Recipient Bank Zip Code/Route:
                          Recipient Name on Account:
                    Recipient Bank Routing Number:
                           Recipient Account Number:
                         Recipient Bank SWIFT Code:


   Description of Incident


  Provide a description of the incident and how you were victimized. Provide information not captured elsewhere in
  this complaint form.

  We are the operating entity of BitMart which is a cryptocurrency exchange. Our compliant is about an internet hack
  happened from 2:30 PM to 10 8:00 PM on July 9, 2021. This hack is based on an illegal attack to the Bitcoin SV
  network (a 51% attack to the network), which led to falsified deposit records on our website, based on which the
  hacker conducted transactions and later withdrawn millions of cryptocurrencies on our website.


  To see the announcement from Bitcoin Association for such illegal attacks, please click
  https://bitcoinassociation.net/bitcoin-association-statement-zero-tolerance-for-illegal-attacks-on-the-bitcoin-sv-
  network/. Based on its successful 51% attack to the Bitcoin SV network, the hacker falsified direct deposit records
  of about 91,000 BSV tokens to the associated BitMart accounts and such deposit records were successfully
  confirmed by our system. After the falsified deposits, the hacker immediately turned the BSV tokens into below
  cryptocurrencies and withdrew them to multiple wallet addresses outside of BitMart:
  11.106 BTC
  216.523 ETH
  668.196 LTC
  130,780.8 ADA
  605,336 USDC (ERC-20)
  283,984.407 USDC
  297,691 MATIC
  969,308.31 XLM
  29,912,899 HOT
  3,994,932.49 XRP
  The overall value of the above is 5.27 million USD and we are still conducting internal investigations to identity
  additional losses.

  In terms of the suspects, we initially identified 92 accounts on BitMart that were involved in such crime activities,
  and we have the KYC information collection of which the authenticity is unknown at this moment. However, our
  records show that the majority of the account holders are from Russia and Ukraine. There are also other accounts
  involved in the trading activities and we are conducting internal investigations at this moment.

  Which of the following were used in this incident? (Check all that apply.)
  ☐ Spoofed Email
  ☐ Similar Domain
  ☐ Email Intrusion
  ☑ Other     Please specify: 51% attack on Blockchain
                                      network

  Law enforcement or regulatory agencies may desire copies of pertinent documents or other evidence regarding
  your complaint.

  Originals should be retained for use by law enforcement agencies.



   Information About The Subject(s) Who Victimized You


                                                  Name: Ivan Romanov
                                          Business Name:
                                                Address:

https://complaint.ic3.gov/default.aspx#                                                                                   2/4
10/07/2021            Case 1:21-cv-06284-AJN Document  16-2 Referral
                                                 IC3 Complaint FiledForm
                                                                     08/03/21 Page 4 of 5
                                                                                            3
                                   Address (continued):
                                   Suite/Apt./Mail Stop:
                                                   City:
                                                Country: [None]
                                                   State: [None]
                                          Zip Code/Route:
                                          Phone Number:
                                           Email Address: sltamikss@tutanota.com
                                                 Website:
                                              IP Address:


                                                  Name: Aleksandr Kholopov
                                          Business Name:
                                                 Address:
                                   Address (continued):
                                   Suite/Apt./Mail Stop:
                                                    City:
                                                Country: [None]
                                                  State: [None]
                                          Zip Code/Route:
                                          Phone Number:
                                           Email Address: akholopov@yahoo.com
                                                 Website:
                                              IP Address:


                                                  Name: Volkov Dmitrii
                                          Business Name:
                                                 Address:
                                   Address (continued):
                                   Suite/Apt./Mail Stop:
                                                    City:
                                                Country: [None]
                                                  State: [None]
                                          Zip Code/Route:
                                          Phone Number:
                                           Email Address: q1tka11@yahoo.com
                                                 Website:
                                              IP Address:


                                                   Name: Iakov Chikunov
                                          Business Name:
                                              Address:
                                   Address (continued):
                                   Suite/Apt./Mail Stop:
                                                    City:
                                                Country: [None]
                                                   State: [None]
                                          Zip Code/Route:
                                          Phone Number:
                                           Email Address: davidchangeliya@yahoo.com
                                                 Website:
                                              IP Address:


                                                  Name: Voroshnin Artem
                                          Business Name:
                                                 Address:

https://complaint.ic3.gov/default.aspx#                                                         3/4
10/07/2021            Case 1:21-cv-06284-AJN Document  16-2 Referral
                                                 IC3 Complaint FiledForm
                                                                     08/03/21 Page 5 of 5
                                                                                                               4
                                   Address (continued):
                                   Suite/Apt./Mail Stop:
                                                    City:
                                                   Country: [None]
                                                    State: [None]
                                           Zip Code/Route:
                                            Phone Number:
                                             Email Address: artemartem958@yahoo.com
                                                   Website:
                                                IP Address:


   Other Information


  If an email was used in this incident, please provide a copy of the entire email including full email headers.

  [No response provided]

  Are there any other witnesses or victims to this incident?

  We are investigating to see if there are other users affected by such crime activities.

  If you have reported this incident to other law enforcement or government agencies, please provide the name,
  phone number, email, date reported, report number, etc.

  [No response provided]

  ☐ Check here if this an update to a previously filed complaint:


   Who Filed the Complaint


  Were you the victim in the incident described above? Yes


   Digital Signature



        By digitally signing this document, I affirm that the information I provided is true and accurate to the best
        of my knowledge. I understand that providing false information could make me subject to fine,
        imprisonment, or both. (Title 18, U.S. Code, Section 1001)

                                          Digital Signature: Lu Li


Thank you for submitting your complaint to the IC3. Please save or print a copy for your records. This is the only
time you will have to make a copy of your complaint.




https://complaint.ic3.gov/default.aspx#                                                                                 4/4
